Citation Nr: 1519030	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-25 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for Survivors' and Dependents' Educational Assistance beyond February 16, 2010.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 until December 1973.  The appellant claims as the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2013 determination of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1. The Veteran was determined to be rated permanently and totally disabled on July 19, 1999.  

2. Survivors' and Dependents' Educational Assistance eligibility was established on February 1, 2000, and the Veteran was notified on February 16, 2000.   

3. The delimiting date for the use of the Survivors' and Dependents' Educational Assistance benefits was February 16, 2010.

4. Neither the Veteran, nor the appellant, requested an extension of the delimiting date within a year of the delimiting date. 

5. The appellant's application for Survivors' and Dependents' Educational Assistance benefits was received in July 2013. 


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond February 16, 2010 for Survivors' and Dependents' Educational Assistance benefits under the provisions of Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3046, 21.3047 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  However, in a case such as this, where the pertinent facts are not in dispute and the law is dispositive, and there is no additional information or evidence that could be obtained to substantiate the claim, the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  See also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Consequently, no further discussion of VA's duties to notify and assist is necessary.

The appellant is seeking an extension of the delimiting date for payment of Survivors' and Dependents' Educational Assistance (DEA) benefits.  Basic eligibility for DEA benefits is established in one of several ways, including being the spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 C.F.R. § 21.3021(a)(3)(i). 

Under the rule regarding the payment of educational assistance benefits to a veterans' spouse under Title 38 of the U.S. Code, Chapter 35, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the veteran's total and permanent rating or the date of notification, or any date between these dates, whichever is more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a).

Educational assistance shall not exceed 10 years after one of the following last occurs: (A) The date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (B) The date of death of the spouse from whom eligibility is derived who dies while a total disability evaluated as permanent in nature was in existence; (C) The date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. 
§ 21.3021(a). 

In spite of the above, however, the 10-year delimiting period may be extended if the eligible spouse: (1) applies for the extension within one year after the last date of the delimiting period, the termination of the period of physical or mental disability, or October 1, 1980, whichever date is the latest; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result 
from...willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512 (b)(2); 21.3047(a)(i-iv).  The regulations provide that the time limit for filing a claim for an extended period of eligibility under 38 U.S.C.A. § Chapter 35 and 38 C.F.R. § 21.3047 is one year from the date on which the spouse's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  See 38 C.F.R. § 21.1033(c)(2).  The evidence of record does not show that the appellant filed an application for the 10-year delimiting period to be extended pursuant to 38 C.F.R. § 21.3047.  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c). 

A February 2000 decision by the Winston-Salem RO granted entitlement to total disability benefits based on individual unemployability (TDIU) and basic eligibility to DEA benefits.  Eligibility to DEA benefits was established from July 19, 1999.  On February 16, 2000, the Veteran was notified by letter that individual unemployability had been granted along with eligibility to DEA benefits.  The letter informed the Veteran that his wife and children were now eligible for Dependents' Educational Assistance and was sent with a pamphlet entitled "Summary of Education Benefits," which explained the Chapter 35 educational assistance available to his wife, the appellant, and his children. 

In April 2013, VA received documentation from the appellant requesting payment of educational benefits under Chapter 35.  The RO denied the request, and found that the appellant's delimitating date had been reached in February 2010, thus placing her outside of the window of availability for DEA benefits. 

In April 2013, the appellant submitted a notice of disagreement with VA's determination.  She stated that she had been previously unaware that the program was applicable to her and that she had thought that educational benefits were only available to children of the Veteran.  She stated that at the time that her husband was determined to be totally disabling that she was busy raising her children, including one who has special needs, and taking care of her disabled husband.  She stated that she has continually tried to go to school despite her family circumstances and if she had been "aware of the education afforded to spouses [she] would have honestly taken full advantage." 

In September 2013, the appellant submitted a statement in support of her substantive appeal.  The appellant stated that she understood the law but that she was requesting that her request for benefits be granted as she was unaware of the available benefits and that she would like to use them to achieve a lifelong dream.  She reported that she questioned her husband, the Veteran, about why she had not been told about the availability of educational assistance benefits and he stated that due to other concerns he had forgotten to inform her.  

The Board has reviewed the statements submitted by the appellant; unfortunately, the evidence weighs against her claim for benefits or an extension of the delimiting date.  She has not provided evidence that she submitted a timely application for DEA benefits or that she filed a request for an extension of the delimiting date within one year of the delimiting date.  To the extent that she claims that she has been "prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period" due to the physical or mental disabilities of her husband or her children, the Board finds that the evidence of record does not support that conclusion.  See 38 C.F.R. 21.3047(a)(1)(ii).  While the Board recognizes the Veteran's service-connected disabilities, other than the bare allegations the Board finds that the evidence does not show that it was medically infeasible for the appellant to complete a program of education during her period of eligibility.  The regulations provide that it must be clearly established by medical evidence that a program of education was medically infeasible.  See 38 C.F.R. § 21.3047(a)(2)(i).  Further, the appellant's own statements don't support such a conclusion.  She stated that if she had known about the program earlier, then she would have taken full advantage of the program at that time.

She also argues that her husband's disabilities and taking care of her children prevented her from becoming aware that these benefits were available to her.  Unfortunately, the evidence of record indicates that notice of entitlement to DEA benefits was sent in February 2000 and that this notice was received.  

The appellant requests that the Board consider that she did not know about the benefits available to her and that benefits be granted on that basis.  The Board has considered the appellant's contentions she did not know that she was entitled to DEA benefits based upon her husband's status as a completely disabled Veteran.  The Board regrets that the appellant was uninformed, but is bound by the applicable law and regulations when determining a claim for VA benefits.  Further, the contention that she was unaware of the law is, without merit, as not knowing the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  Everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the regulations or of the hardship resulting from innocent ignorance."  Id. 

While the Board is sympathetic toward the appellant, the law is dispositive in this matter, and the Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws. See 38 U.S.C.A. § 7104(c).  See, generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

To recapitulate, the beginning date of the 10-year period of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is either the effective date of the veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1) (West 2014); 38 C.F.R. § 21.3046(a).  In this case, the effective date of the Veteran's rating was in 1999, while the date of notification was February 16, 2000.  The date more advantageous to the appellant is clearly in 2000, and hence that is the date on which such eligibility is found to have begun.  Based on the foregoing, the Board finds that entitlement to Chapter 35 benefits arouse in February 2000, and an extension of the delimitating date of eligibility to Chapter 35 educational benefits is not warranted.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

An extension of the delimiting date beyond February 16, 2010, for benefits under the provisions of Chapter 35, Title 38, United States Code, is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


